497 F.2d 335
21 Wage & Hour Cas. (BN 886, 74 Lab.Cas.  P 33,074
Herman A. BOLL, Appellant,v.FEDERAL RESERVE BANK OF ST. LOUIS, Appellee.
No. 73-1860.
United States Court of Appeals, Eighth Circuit.
Submitted April 17, 1974.Decided May 6, 1974.

Sanford Goffstein, Clayton, Mo., for appellant.
Kathryn J. More, St. Louis, Mo., for appellee.
Before HEANEY and STEPHENSON, Circuit Judges, and SMITH, Senior District Judge.*
PER CURIAM.


1
Herman A. Boll, a former assistant examiner employed by the Federal Reserve Bank of St. Louis, appeals from the District Court's finding of fact as to the reason for his discharge from the Bank and its holding that his employment contracts with the Bank complied with the 'Belo' provision of the Fair Labor Standards Act.1  29 U.S.C. 207(f) (1970).


2
Boll contends that he was discharged from employment with the Bank because he complained to officials that he had been denied certain overtime pay and threatened to file proceedings against the Bank under the Fair Labor Standards Act.  29 U.S.C. 201 et seq.  The District Court found that Boll was not discharged for the reasons he alleged, but that his discharge


3
* * * was the result of year-end reports made by bank examiners which indicated that (Boll) was unable to cooperate with his fellow employees and caused irritating incidents with bankers whose banks were being examined.


4
365 F.Supp. 637, 650 (E.D.Mo.1973).


5
This finding is supported by substantial evidence, is not clearly erroneous and, thus, may not be set aside by this Court.


6
We are also satisfied that the District Court did not err in concluding that the contracts between Boll and the Bank complied with Section 7(f) of the Fair Labor Standards Act.  29 U.S.C. 207(f).  It made no error in law in reaching his conclusion, and its findings of fact on this issue are not clearly erroneous.


7
Affirmed.



*
 TALBOT SMITH, Senior District Judge, Eastern District of Michigan, sitting by designation


1
 The case was tried below to the court, and the decision is reported in 363 F.Supp. 637 (E.D.Mo.1973)